Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 1 of 8 Page ID #:219


                       UNITED STATES DISTRICT COURT                          JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                        Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER RE: DEFENDANT’S MOTION TO
                           DISMISS [9]

     Before the Court is Defendant Pelle Tsichlis’s Motion to Dismiss, filed on
November 18, 2020. (Docket No. 9). Plaintiff Joseph Meehan filed an opposition on
November 30, 2020. (Docket No. 12). Defendant filed a reply on December 7, 2020.
(Docket No. 16).

      The Court has read and considered the papers filed in connection with the
motions and held a telephonic hearing on December 21, 2020, pursuant to the General
Order 20-09 and the Continuity of Operations Plan (“COOP”), effective December 9,
2020, through and including January 8, 2021, arising from the COVID-19 pandemic.

       For the reasons set forth below, the Motion is GRANTED. Plaintiff has failed
to demonstrate that Defendant’s alleged actions were purposely aimed at California.
Specifically, the Ninth Circuit in Axiom determined that a general blast to the Internet
does not create personal jurisdiction in the plaintiff’s home state. If accepted,
Plaintiff’s argument would ultimately require a ruling that Walden was incorrectly
decided.

I.    BACKGROUND

    Plaintiff commenced this action on October 20, 2020, with the filing of the
Complaint. (See generally Complaint (Docket No. 1)).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 2 of 8 Page ID #:220


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                           Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

       Plaintiff has been an independent professional wrestler for the past twenty years.
(Declaration of Joseph R Meehan (“Meehan Decl.”) ¶ 7 (Docket No. 13). Plaintiff is a
citizen of California. (Id. ¶ 1). Plaintiff’s professional wrestling pseudonym or
persona is “Joey Ryan.” (Id. ¶ 3). His character Joey Ryan has gained widespread
popularity. (Id. ¶¶ 5-13). Plaintiff owns a business called Bar Wrestling that uses
Southern California venues to hold its wrestling shows. (Id. ¶¶ 11, 25-28).

      Defendant is wrestler who lives in Pennsylvania. (Complaint ¶ 4). Plaintiff
alleges that Defendant used his Twitter account to send a thirty-seven minute video
disparaging Plaintiff and calling on people to destroy Plaintiff’s business. (Id. ¶ 113).

       Based on these facts, Plaintiff brings eight claims: (1) libel; (2); libel per se; (3)
trade libel; (4) false light; (5) intentional interference with prospective economic
advantage; (6) negligent interference with prospective economic advantage; (7)
intentional infliction of emotional distress; (8) negligent infliction of emotional
distress. (See generally id.). Plaintiff seeks economic and non-economic damages, as
well as injunctive and declaratory relief. (Id.).

II.   LEGAL STANDARD

       Rule 12(b)(2) governs dismissal for lack of personal jurisdiction. “In opposition
to a defendant’s motion to dismiss for lack of personal jurisdiction, the plaintiff bears
the burden of establishing that jurisdiction is proper.” Boschetto v. Hansing, 539 F.3d
1011, 1015 (9th Cir. 2008). The Court may consider evidence presented in
declarations or affidavits to assist it in its determination and may order discovery on
the jurisdictional issues. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
800 (9th Cir. 2004). The Court “may not assume the truth of allegations in a pleading
which are contradicted by affidavit, but [it] resolve[s] factual disputes in the plaintiff’s
favor.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011)
(internal quotation marks and citations omitted). Because the Motion is based on
written materials rather than an evidentiary hearing, “[P]laintiff need only make a


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 3 of 8 Page ID #:221


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                          Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

prima facie showing of jurisdictional facts.” Sher v. Johnson, 911 F.2d 1357, 1361
(9th Cir. 1990).

III.   DISCUSSION

       Defendant argues that he is entitled to dismissal from this action under Federal
Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction, arguing that the
Court lacks specific jurisdiction over him. (Motion at 12). The parties do not dispute
that the court lacks general jurisdiction over Defendant. (Opposition at 3).

      In the Ninth Circuit, courts will exercise specific jurisdiction over a non-resident
defendant only when three requirements are satisfied:

       (1) the defendant either “purposefully directs” its activities or “purposefully
       avails” itself of the benefits afforded by the forum’s laws; (2) the claim
       “arises out of or relates to the defendant’s forum-related activities; and (3)
       the exercise of jurisdiction comports with fair play and substantial justice,
       i.e., it is reasonable.”

Williams, 851 F.3d at 1023 (quoting Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th
Cir. 2002)) (alterations omitted). “The plaintiff bears the burden of satisfying the first
two prongs of the test.” Schwarzenegger, 374 F.3d at 802. “If the plaintiff succeeds in
satisfying both of the first two prongs, the burden then shifts to the defendant to
‘present a compelling case’ that the exercise of jurisdiction would not be reasonable.”
Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985)).

       With respect to the first prong, purposeful direction, the analysis focuses on
“whether a defendant ‘purposefully direct[s] his activities’ at the forum state.” Mavrix
647 F.3d at 1228. Courts in the Ninth Circuit apply the “effects” test, which examines
whether the Defendant (1) committed an intentional act, (2) expressly aimed at the
forum state, (3) which caused harm that the defendant knew was likely to be suffered
in the forum state. Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th
Cir. 2017).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 4 of 8 Page ID #:222


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                       Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

      Plaintiff argues that Defendant’s social media posts were directed at Meehan and
Bar Wrestling and were therefore were expressly aimed at California. (Opposition at
4-5). Specifically, Plaintiff produces a transcript of a video posted by Defendant in
which Defendant calls on people in the wrestling industry to boycott and speak out
against Plaintiff:

      If you consider yourself a leader, if you consider yourself the man in the
      locker room, the guy who keeps it together, then I’m calling on you right
      now. I’m calling on people like Chris Dickinson, Erick Stevens, Rickey
      Shane Page, Rhett Titus, people that have been around for a while now,
      people that have been in these locker rooms, people that know what I’m
      talking about, that when they see something, they are going to stop it. I’m
      calling on people that have been around Joey Ryan. I’m calling upon
      people who have been around, supported and have been friends with Joseph
      Meehan in the past. I’m calling on people like Dave Prazak, I’m calling on
      Allison Danger, I’m talking on, I’m calling on Steve Corino, I’m calling on
      Excalibur, I’m calling on Super Dragon, The Young Bucks, all of Pro
      Wrestling Guerrilla, buy him out. I’m calling on Colt Cabana and Marry
      DeRosa.

      ...

      Actually keep him out of wrestling. I’m calling on promotions. I’m
      calling on promoters. I’m calling of Brett Lauderdale of Game Changer
      Wrestling and on that note, Nick Gage, you’re a leader. If you see him in a
      locker room, take out the trash. I’m calling on Danny Demanto of ICW
      New York. I’m calling on AAW in Berwyn, IL. I’m calling of John Thorne
      of Absolute Intense Wrestling. I’m calling on Mikey from Black Label Pro
      Wrestling. I’m calling on Matt Knicks and Ethan Page from Freelance Pro
      Wrestling. I’m calling on Drew Corderio from Beyond Wrestling. I’m
      calling on Rockstar Pro Wrestling. I’m calling on my friends at the ECWA.
      I’m calling on my friends at On Point Wrestling. I’m calling on my friends
      at PWE all on the east coast. I’m calling on Gerard Durling on Independent
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 5 of 8 Page ID #:223


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                        Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

       Wrestling dot TV. Do the right thing. I’m calling on Conrad Thompson.
       Conrad, don’t ever let this man at a convention, don’t ever let this man
       on one of your podcasts, don’t ever let this man have access to money
       from the professional wrestling business ever again. It’s about God damn
       time. If everyone comes out here and says these things all gathered out in
       the open. Everyone that I just called upon, all those promotions that I just
       called upon, I wanna see some unity on this. I wanna see people make
       statements on this. Joseph Meehan will never set foot in your rings again.

(Meehan Decl., Ex. 6 at 9-10). Plaintiff also presents numerous screenshots of
Defendant’s tweets in which Defendant asks people in the wrestling industry to stop
doing business with Plaintiff:




(Id., Exs. 1, 4).

      Defendant argues that he directed his speech at a wide range of people and
businesses in different states and that Plaintiff has failed to show that Defendant
purposefully directed his speech at California. (Reply at 16).

      Axiom is instructive. 874 F.3d 1064. In Axiom, Plaintiffs were suppliers and
producer of organic foods doing business in California and defendant was a company
located in the United Kingdom. Id. at 1066. Defendant emailed 343 newsletters
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 6 of 8 Page ID #:224


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                         Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

containing two logos for which plaintiffs subsequently filed copyright applications. Id.
Only ten of the newsletters were sent to California businesses. Id. Plaintiffs filed a
complaint for copyright infringement and defendant moved to dismiss for lack of
personal jurisdiction. Id.

       The court emphasized the impact of the Supreme Court’s decision in Walden,
explaining that “the Supreme Court rejected our conclusion that the defendants’
knowledge of [the plaintiffs’] strong forum connections, plus the foreseeable harm
the plaintiffs suffered in the forum, comprised sufficient minimum contacts.” Id. at
1070-71 (internal quotation marks omitted) (quoting Walden v. Fiore, 571 U.S. 227,
289 (2014)). “Following Walden, we now hold that while a theory of individualized
targeting may remain relevant to the minimum contacts inquiry, it will not, on its own,
support the exercise of specific jurisdiction, absent compliance with what Walden
requires.” Id. at 1070. “[W]e must look to the defendant’s ‘own contacts’ with the
forum, not to the defendant’s knowledge of a plaintiff’s connections to a forum.” Id.

       The court determined that the plaintiff’s allegation that fifty-five companies in
California received the newsletter did not support jurisdiction because the contact had
to be with the forum state itself, not individuals who reside in the forum state. Id.
“[A]ny California contacts [Defendant] created by sending a single newsletter to 55
recipients of unknown residence are too attenuated and isolated to support the exercise
of jurisdiction.” Id. (citations and internal quotations marks omitted).

      The court also rejected the plaintiff’s argument that the harm to plaintiff in
California was foreseeable because 144 of the email addresses belonged to “‘actual or
potential partners, customers, or suppliers,’” reasoning that foreseeability of harm in a
forum is constitutionally insufficient to support jurisdiction. Id. The court concluded
personal jurisdiction was lacking because California was not the “focal point” of the
newsletters and the harm suffered. Id. at 1070-71.

       Here, like in Axiom, Defendant directed his activities at a wide range of
recipients of unknown residence. (See Meehan Decl. Exs. 1-6). Plaintiff asserts that
“he has personal knowledge” that many of the recipients “do business in the State of
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 7 of 8 Page ID #:225


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                         Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

California.” (Meehan Decl. ¶ 21). This falls short of establishing that Defendant
specifically targeted the forum of California. See Axiom, 874 F.3d at 1070 (“As
required, we focus on the defendant’s contacts with the forum State itself, not the
defendant’s contacts with persons who reside there.”) (citation and internal quotation
marks omitted). Plaintiff himself emphasizes he has widespread popularity and has
“performed in twelve countries and over half of the United States.” (Complaint ¶ 17).
He asserts that Defendant’s statements “would be read by hundreds to thousands” of
Twitter’s “members and subscribers located worldwide.” (Id. ¶¶ 128, 129). The fact
that a few dozen recipients of Defendant’s tweets are known to do business in
California is not enough to show individualized targeting.

       At the hearing, Plaintiff maintained that this Court has personal jurisdiction over
Defendant because it was foreseeable that Defendant’s conduct would cause harm in
California, where Plaintiff’s business is located. However, the Axiom court rejected a
nearly identical argument, explaining that “the fact that 144 email addresses belong to
Appellants’ actual or potential partners, customers, or suppliers [does not] compel a
different result. The foreseeability of injury in a forum is not a sufficient benchmark
for exercising personal jurisdiction.” See Axiom, 874 F.3d at 1070 (quoting Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985) (internal quotation marks omitted).

       The facts here are analogous to the facts of Axiom and the Court reaches the
same result. Any California contacts that Defendant created by tweeting broadly to
“hundreds to thousands” of people of unknown residence are too attenuated and
isolated to support the exercise of jurisdiction. (Id. ¶ 129); see Axiom, 874 F.3d at
1070. Put simply, Plaintiff has failed to show that California was the focal point of
Defendant’s statements. Id. at 1070-71. The Court therefore determines that Plaintiff
has failed to show that Defendant’s wide-reaching statements were expressly aimed at
California.

       Plaintiff requests that the Court transfer the action to the Eastern District of
Pennsylvania. (Opposition at 11). As Defendant acknowledges in his reply, the
question of whether transferring a case under 28 U.S.C. § 1631 for lack of personal
jurisdiction is unsettled in the Ninth Circuit. (Reply at 19). The law’s being unsettled,
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-09623-MWF-E Document 19 Filed 01/04/21 Page 8 of 8 Page ID #:226


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 20-9623-MWF (Ex)                        Date: January 4, 2021
Title:   Joseph R. Meehan v. Pelle Tsichlis

however, also means that no Ninth Circuit case forbids a transfer, and Third Circuit
law does not appear to forbid the transfer either. Because transfer is the sensible thing
to do and Defendant can have no objection to being sued in his own forum, the Court
will order the transfer.

IV.   CONCLUSION

       The Motion is GRANTED. The Clerk shall transfer this action to the United
States District Court for the Eastern District of Pennsylvania.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              8
